The petition for a rehearing must be denied, but to clear up an *Page 338 
apparent doubt as to the scope of the decision we take occasion to say that the only points determined are set forth in the syllabus. Whether the ordinance requiring plasterers and stucco workers in the city of Minneapolis to obtain a license from the city council to carry on their business is valid is a question left open for determination when it is directly presented to this court. The question was not raised or discussed in the briefs and was not considered by the court in disposing of the appeal.